DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

3.	Claims 7-12, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 7 and 19, from which the remaining claims depend, it is not clear how the pop-out tab is exposed upon alignment of the upper and lower alignment features.  Examiner notes the tab already appears to be exposed regardless of orientation.  

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-6, 14, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,520,305 (Pierson) in view of US 2003/0168473 (Ho).
Regarding claim 1, Pierson teaches a child resistant bottle comprising: 
a lower portion (30, 40), the lower portion including a neck (28), the lower portion including a reservoir (inside 40); and 
an upper portion (14), the upper portion adapted to press fit over the neck of the lower portion (orientation of Figure 1) 
The reference as applied teaches all limitations substantially as claimed, but fails to teach:
the upper portion covering a pump mechanism.
Ho teaches it is known that the aerosol shown in Figures 1A-1C may instead be a pump (see para. [0058]).  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the bottle of Pierson, providing a pump mechanism in place of the aerosol, as taught by Ho, motivated by the benefit of dispensing a product which is not stored under pressure. Moreover, simple substitution of a known element for another with a predictable result is rationale (B) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).
Regarding claim 2, an outer diameter of the lower portion equals an outer diameter of the upper portion (18 and 48 have the same diameter as seen in Figure 1).  
Regarding claim 3, wherein the upper portion is configured to rotate about the neck of the lower portion (inherently taught in col. 4, line 65 through col. 5, line 4).
Regarding claim 4, the upper portion includes an upper alignment feature (56).  
Regarding claim 5, the lower portion includes a lower alignment feature (38).  
Regarding claim 6, the upper alignment feature and the lower alignment feature are adapted to release the upper portion from the lower portion and to prevent unintentional removal of the upper portion from the lower portion (taught in col. 4, line 65 through col. 5, line 4).  
Regarding claim 14, the upper alignment feature and the lower alignment feature are arrows (clearly shown; see 38 and 56 in Figure 1).  
Regarding claim 15, Pierson teaches a child resistant bottle comprising: 
a lower portion (30, 40), the lower portion including a neck (28), the lower portion including a reservoir (inside 40); and 
an upper portion (14), the upper portion adapted to press fit over the neck of the lower portion, 
an outer diameter of the lower portion equaling an outer diameter of the upper portion (18 and 48 have the same diameter as seen in Figure 1), 10Dkt. No. 408113-500001USPATENT 
the upper portion configured to rotate about the neck of the lower portion (inherently taught in col. 4, line 65 through col. 5, line 4), 
the upper portion including an upper alignment feature (56), 
the lower portion including a lower alignment feature (38).  
The reference as applied teaches all limitations substantially as claimed, but fails to teach:
the upper portion covering a pump mechanism.
Ho teaches it is known that the aerosol shown in Figures 1A-1C may instead be a pump (see para. [0058]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the bottle of Pierson, providing a pump mechanism in place of the aerosol, as taught by Ho, motivated by the benefit of dispensing a product which is not stored under pressure, and having a predictable outcome absent a teaching of an unexpected result.  Moreover, simple substitution of a known element for another with a predictable result is rationale (B) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).
Regarding claim 17, the upper alignment feature and the lower alignment feature are arrows (clearly shown; see 38 and 56 in Figure 1).  
Regarding claim 18, the upper alignment feature and the lower alignment feature are adapted to release the upper portion from the lower portion and to prevent unintentional removal of the upper portion from the lower portion (taught in col. 4, line 65 through col. 5, line 4).  

6.	Claims 7-12, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,520,305 (Pierson) in view of US 2003/0168473 (Ho) as applied above to claim 1, and further in view of US 5,292,017 (Reifers).
Regarding claim 7, Pierson in view of Ho teaches all limitations substantially as claimed, but fails to teach a pop-out tab is exposed from the upper portion when the upper alignment feature and the lower alignment feature are aligned with each other.  
Reifers teaches a pop-out tab exposed from the upper portion when the upper alignment feature and the lower alignment feature are aligned with each other.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the child resistant bottle of Pierson, providing a a pop-out tab [which is] exposed from the upper portion when the upper alignment feature and the lower alignment feature are aligned with each other, as taught by Reifers, motivated by the benefit of providing a user with a means to push the cap away from the container, and having a predictable outcome absent a teaching of an unexpected result.  .  Moreover, combination of known elements with a predictable result is rationale (A) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).
Regarding claim 8, depressing the pop-out tab releases the upper portion from the lower portion, exposing the pump mechanism (clearly taught in Reifers, and thus would be present in the combined prior art device).  
Regarding claims 9-12, Pierson in view of Ho and Reifers as applied above to claim 7 teaches all limitations substantially as claimed, but fails to teach the pump mechanism is a spray pump, treatment pump, rotating side nozzle, or screw-on straw with a holder.  
However, Examiner asserts that these are all well-known variant dispensing mechanisms and it would be obvious to provide whichever one best serves the product stored within the container.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the the child resistant bottle of Pierson in view of Ho and Reifers above, a spray pump, treatment pump, rotating side nozzle, or screw-on straw with a holder as the pump mechanism, motivated by the benefit of providing whichever one best serves the product stored within the container.  Moreover, simple substitution of a known element for another with a predictable result is rationale (B) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).
Regarding claim 19, Pierson in view of Ho teaches all limitations substantially as claimed, but fails to teach a pop-out tab is exposed from the upper portion when the upper alignment feature and the lower alignment feature are aligned with each other.  
Reifers teaches a pop-out tab exposed from the upper portion when the upper alignment feature and the lower alignment feature are aligned with each other.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the child resistant bottle of Pierson, providing a a pop-out tab [which is] exposed from the upper portion when the upper alignment feature and the lower alignment feature are aligned with each other, as taught by Reifers, motivated by the benefit of providing a user with a means to push the cap away from the container, and having a predictable outcome absent a teaching of an unexpected result.  .  Moreover, combination of known elements with a predictable result is rationale (A) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).
Regarding claim 20, depressing the pop-out tab releases the upper portion from the lower portion, exposing the pump mechanism (taught in col. 4, line 65 through col. 5, line 4).

7.	Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,520,305 (Pierson) in view of US 2003/0168473 (Ho) as applied above to claims 5 and 15, and further in view of US 5,865,353 (Baudin).
Regarding claims 13 and 16, Pierson in view of Ho teaches all limitations substantially as claimed, but fails to teach the upper alignment feature and the lower alignment feature are semicircular depressions.  
	Baudin teaches gripping zones (91, 96) in the form of concave circular arcs, which facilitate separation of a cap from a base.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the child resistant bottle of Pierson in view of Ho, providing the upper alignment feature and the lower alignment feature as semicircular depressions as taught by Baudin, motivated by the benefit of a smooth contour for receiving a finger.  Moreover, simple substitution of a known element for another with a predictable result is rationale (B) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N SMALLEY whose telephone number is (571)272-4547. The examiner can normally be reached M-F 11:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe, Jr. can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES N SMALLEY/Examiner, Art Unit 3733